368 S.E.2d 422 (1988)
Loris M. PIEPER, Petitioner/Appellant,
v.
Gary L. PIEPER, Respondent/Appellee.
No. 8726DC1110.
Court of Appeals of North Carolina.
May 31, 1988.
*423 Atty. Gen. Lacy H. Thornburg by Asst. Atty. Gen., T. Byron Smith, Raleigh, for petitioner/appellant.
Petree Stockton & Robinson by Peter E. Lane and David B. Hamilton, Charlotte, for respondent/appellee.
WELLS, Judge.
The question is whether petitioner may use URESA as a vehicle to enforce in our State a foreign support decree which could not have been rendered under North Carolina law. The district court made, inter alia, the following findings of fact:
1. Mr. Pieper has been a resident of North Carolina since 1975.
2. Mr. and Mrs. Pieper entered no agreement for the payment of support for their son beyond the age of eighteen years.
3. N.C. Gen. Stat. § 52A-8 provides in part as follows: "Duties of support applicable under this Chapter are those imposed or imposable under the laws of any state where the obligor was present during the period or any part of the period for which support is sought."
4. Pursuant to N.C.Gen.Stat. § 50-13.4(c), payments ordered for the support of a child terminate when the child reaches the age of eighteen, with two exceptions which are inapplicable in this case.
*424 Based on the facts found the district court concluded as follows:
1. Pursuant to N.C.Gen.Stat. § 52A-8, the duties of support of Mr. Pieper in this action are those imposed or impossible under the laws of North Carolina.
2. The duties of support which Mrs. Pieper seeks to enforce in this action are not imposable and cannot be imposed under the laws of North Carolina, and the Iowa foreign support orders which have been registered cannot be enforced by this Court.
3. Because the duties of support sought to be enforced by Mrs. Pieper in this action cannot be enforced by this Court, this action should be dismissed.
We agree with the conclusions of the trial court, and we therefore affirm the dismissal of petitioner's enforcement action.
N.C.Gen.Stat. § 52A-8 clearly provides that it is the law of the state where the obligor is found, the "responding state," that applies in actions under URESA. See, e.g., 2 R. E. Lee, North Carolina Family Law § 169 at 340 (4th ed. 1980); see also, W.J. Brockelbank and F. Infausto, Interstate Enforcement of Family Support 30-36 (2d ed. 1971). In the absence of an enforceable contract, North Carolina courts are without authority to order child support for a child who has attained the age of majority, Bridges v. Bridges, 85 N.C.App. 524, 355 S.E.2d 230 (1987), with two exceptions which are not applicable in this case. In North Carolina a child reaches his majority at age eighteen. N.C.Gen. Stat. § 48A-2. Thus, petitioner's Iowa supplemental decree imposes upon respondent a support duty not imposable under North Carolina law and hence not enforceable under our URESA. Only support decrees that could have been rendered under the laws of our State can be enforced via URESA in North Carolina. Cf. Shaw v. Shaw, 25 N.C. 53, 212 S.E.2d 222 (1975).
Petitioner contends that child support payments are within the protection of the full faith and credit clause of the federal constitution unless the rendering state has the power to annul or modify the decree as to overdue and unsatisfied installments. We do not disagree. While there is no question that petitioner remains free to seek enforcement of her foreign judgment via alternative, well-trodden legal routes, see, e.g., Sistare v. Sistare, 218 U.S. 1, 30 S. Ct. 682, 54 L. Ed. 905 (1910); Fleming v. Fleming, 49 N.C.App. 345, 271 S.E.2d 584 (1980), plaintiff did not pursue such routes in this case.
Affirmed.
HEDRICK, C.J., and COZORT, J., concur.